Citation Nr: 1043696	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  00-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a panic disorder with 
agoraphobia.

3.  Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1999, February 2003, and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut. 

The Veteran testified before the undersigned at a hearing in June 
2006.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  On July 20, 2009, the Board issued a decision and remand, 
which granted service connection for PTSD, denied an initial 
compensable rating for bilateral sensorineural hearing loss, and 
remanded the issue of service connection for a panic disorder 
with agoraphobia.

2.  On October 18, 2010, the Board was notified by the RO in 
Hartford, Connecticut that the appellant died in August 2008.


CONCLUSIONS OF LAW

1.  The July 20, 2009, Board decision and remand addressing the 
issues of service connection for PTSD, service connection for a 
panic disorder with agoraphobia, and an initial compensable 
rating for bilateral sensorineural hearing loss is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).
2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims at this time.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); 
but see 38 U.S.C.A. § 5121A.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  

On July 20, 2009, the Board issued a decision and remand, which 
granted service connection for PTSD, denied an initial 
compensable rating for bilateral sensorineural hearing loss, and 
remanded the issue of service connection for a panic disorder 
with agoraphobia.  Prior to the Board issuing that decision and 
remand, however, the Veteran had died on August [redacted], 2008, 
although the Board was unaware of this.  In this circumstance, 
the Board may vacate that decision on its own motion.  38 C.F.R. 
§ 20.904.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).  In reaching this 
determination, the Board intimates no opinion as to the merits of 
this appeal or to any derivative claim brought by a survivor of 
the Veteran.  38 C.F.R. § 20.1106 (2010).  




ORDER

The July 20, 2009, Board decision addressing the issues of 
service connection for PTSD, service connection for a panic 
disorder with agoraphobia, and an initial compensable rating for 
bilateral sensorineural hearing loss is vacated.

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


